UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForApril14, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ Amec Foster Wheeler plc (the 'Company') Annual report and accounts 2014 and notice of annual general meeting 2015 The Company announced its annual results on 26 March 2015 in accordance with the financial reporting obligations of the disclosure and transparency rules. Pursuant to listing rule 9.6.1 the documents listed below have today been posted to shareholders and submitted to the UK Listing Authority for publication through the National Storage Mechanism where they are now available for inspection at www.morningstar.co.uk/uk/NSM. Annual report and accounts 2014 Notice of annual general meeting 2015 Form of proxy 2015 Copies of the annual report and accounts 2014 and notice of annual general meeting 2015 are also available on the Company's website amecfw.com. Contacts: Julian Walker (media) Rupert Green (investors) + 44 (0)20 7429 7500 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:14April2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
